DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 8, 12, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Machine Translation).
Regarding claims 1, 4, 5, 7, 16 and 18, Arnold discloses a thermoelectric device (see Figs. 1-10) comprising:
	a thermoelectric layer (104) including a plurality of thermoelectric modules (104 [0042]) embedded in a flexible substrate (110), said thermoelectric layer having a first side (top/bottom) and a second side (bottom/top);
	a flexible heat sink (103/102 [0043] [0045] [0046]) bonded to the first side of the thermoelectric layer or integrally formed with the thermoelectric layer on the first side of the thermoelectric layer; and a thermally conductive layer (102/103[0043] [0045] [0046]-part of enclosure 110 can function as flexible heat sink) coupled to the second side (bottom/top) of the thermoelectric layer.
Arnold discloses that the flexible heat sink/thermally conductive layer can be formed from a composite material which includes carbon ([0043]-[0044]).
Hirohata (US 2002/0038864 A1, [0006])), and a phase change material (paraffin waxes, inorganic salt hydrates (Abstract, [0010]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time of the time of filing to modify the flexible heat sink of Arnold by having it formed of the flexible heat sink material of Yang because Yang discloses it is an appropriate heat sink material and because Arnold discloses that the heat sink material can include a carbon composite.
With regards to integrally formed with, Arnold notes that the flexible heat sink and the thermally conductive layers 102/103 are bonded with an adhesive ([0044]) and therefore is “integrally formed” with the thermoelectric layer.
Regarding claim 8, modified Arnold discloses all of the claim limitations as set forth above.
In addition, Yang discloses that the PCM can be in the form of microcapsules to prevent leakage ([0005]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the phase change material of modified Arnold to have it be microcapsulated as disclosed by Yang because Yang discloses that a PCM microcapsulated is appropriate and prevents leakage.
	Regarding claims 12 and 13, Arnold discloses all of the claim limitations as set forth above.
.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Machine Translation) as applied to claims 1, 4, 5, 7, 8, 12, 13, 16, and 18 above and in further view of Skertic (US 2014/0090150 A1).
Regarding claims 14 and 15, Arnold discloses all of the claim limitations as set forth above.
In addition, Arnold discloses that the device is configured as a wearable device (See Fig. 2A and 2B, 210 [0054]) and is configured for positioning the thermally conductive layer on a position of skin of a user [0054]).
However, Arnold does not disclose that the device is configured as a thermoelectric generator.
Skertic discloses a thermoelectric module that is configured to be a part of wearable clothing and the thermoelectric module can be configured as a Peltier device or a thermoelectric generator (Abstract [0026][0027]).
It would have been obvious to one of ordinary skill at the time of filing to modify the device of Arnold so that it is configured a thermoelectric generator as disclosed by Skertic because Skertic discloses that a thermoelectric module can be configured as either a generator device or a Peltier device and the results would be reasonably predictable. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Machine Translation) as applied to claims 1, 4, 5, 7, 8, 12, 13, 16, and 18 above and in further view of Kudoh (US 2020/0243414 A1).
Regarding claim 11, modified Arnold discloses all of the claim limitations as set forth above.
In addition, Arnold discloses that the spreader (102) can comprise either carbon-fiber materials or composites.
Kudoh discloses a carbon fiber heat spreader unit which comprises a thermally conductive polymer film which include graphite powder and carbon fibers (see Fig. 1 and [0026]) and discloses that this type of spreader has high thermally conductivity (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thermal heat spreader film of Arnold by replacing it with that of Kudoh because Arnold discloses that a carbon composite material is appropriate and Kudoh discloses that this type of heat spreader has a high thermal conductivity.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Machine Translation) as applied to claims 1, 4, 5, 7, 8, 12, 13, 16, and 18 above and in further view of Merkle (US 2009/0222973 A1).
Regarding claim 17, modified Arnold discloses all of the claim limitations as set forth above.

Merkle discloses that a flexible garment can comprise polyurethane foams or silicon rubber foams ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flexible substrate of modified Arnold to include a silicone rubber foam as an alternative to a polyurethane foam as disclosed by Merkle because both material can be used in wearable garments. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant argues that Arnold does not disclose with a flexible heat sink layer bonded to or integrally formed with the thermoelectric layer on one side.
Examiner respectfully disagrees and points to notes that the flexible heat sink and the thermally conductive layers 102/103 are bonded with an adhesive ([0044]) to the thermoelectric layer in Arnold and therefore considered bonded to or integrally formed with the thermoelectric layer since the integral adhesive bond would necessarily be broken to separate the components.
 Applicant argues that Yang does not disclose a thermoelectric device. 
Examiner notes that Arnold discloses a thermoelectric device and a heat sink. Yang discloses the heat sink which comprises a material as instantly claimed. The heat sink carbon composite material of Arnold was replaced with the carbon composite In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the heat sink of Yang is stiff. Examiner points to para [0044] where Arnold disclose that the device should be flexible and that heat sinks can be thinned to maintain flexibility. Furthermore, Arnold discloses that the material thickness is 1 mm and carbon composites and metal layers of this thickness will have flexibility.
Applicant that the device of the instant invention comprises layers integrally molded together which is not disclosed by Arnold. 
This argument is incommensurate with the scope of claims 1 and 16. Furthermore, it is unclear what molding process is being discussed because it cannot be found in the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726